DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                    FRANK RICHARD MASTO,

                             Appellant,

                                 v.

                       STATE OF FLORIDA,

                             Appellee.


                           No. 2D21-131



                        September 3, 2021


Appeal from the Circuit Court for Manatee County; K. Douglas
Henderson and Heather Doyle, Judges.

Ita M. Neymotin, Regional Counsel, Second District, and Emily
Fenker, Assistant Regional Counsel, Office of Criminal Conflict and
Civil Regional Counsel, Fort Myers, for Appellant.

Ed Brodsky, State Attorney, Twelfth Judicial Circuit, and Robert
Gail, Assistant State Attorney, Bradenton, for Appellee.


PER CURIAM.

     Affirmed.
CASANUEVA, SILBERMAN, and SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2